Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amended claims filed on 04/26/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-3, 6-13 and 15-18 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Brian Whipple’s approval, authorization for this examiner’s amendment was given in a telephone interview with Wayne P. Bailey (Reg. No. 34,289) on 08/03/2021.

The application has been amended as follows:
1.	(Currently Amended) A computer-implemented method for chaining virtual network functions, the computer-implemented method comprising:
	processing, by a computer, a data packet received from a source client device using a network function of the computer;  
inserting, by the computer, the data packet into a shared memory pool for processing via remote direct memory access by a remote computer according to a network function of the remote computer that corresponds to the network function of the computer; [[and]]
sending, by the computer, the data packet to a target destination device via a network in response to the remote computer marking the data packet as processed in the shared memory pool by the remote computer; and
	establishing, by the computer, a ring buffer in the shared memory pool to share data between the computer and the remote computer via the remote direct memory access, wherein the remote computer polls the ring buffer in the shared memory pool of the computer via the network using the remote direct memory access for the data packet processed by the network function of the computer.
2.	(Previously Presented) The computer-implemented method of claim 1 further comprising:

3.	(Previously Presented) The computer-implemented method of claim 1 further comprising:
	exposing, by the computer, the shared memory pool to the remote direct memory access by the remote computer in order to share processing state and metadata between the network function of the computer and the network function of the remote computer using the shared memory pool.
4-5.	(Cancelled) 
6.	(Currently Amended) The computer-implemented method of claim [[4]] 1, wherein the remote computer utilizes data packet location information included in the shared memory pool to locate the data packet in the ring buffer.
7.	(Previously Presented) The computer-implemented method of claim 1 further comprising:
	starting, by the computer, a virtual machine corresponding to the network function of the computer;
	exposing, by the computer, the shared memory pool to the virtual machine corresponding to the network function performed by the computer; and 
	processing, by the computer, the data packet using the virtual machine that corresponds to the network function of the computer.
8.	(Previously Presented) The computer-implemented method of claim 1 further comprising:
	receiving, by the computer, via the network the data packet corresponding to the network function from the source client device sending the data packet to the target destination device via the network.
9.	(Previously Presented) The computer-implemented method of claim 1, wherein the computer and the remote computer are coupled together by one of a software-defined cloud or a software-defined network.
10.	(Previously Presented) The computer-implemented method of claim 1, wherein the network function of the computer is one of a plurality of different network functions performed by the computer.
11.	(Previously Presented) The computer-implemented method of claim 1, wherein the network function of the computer is a router function that routes the data packet to the target destination device via the network.
12.	(Previously Presented) The computer-implemented method of claim 1, wherein the network function of the remote computer that corresponds to the network function of the computer is a deep packet inspection function that identifies denial-of-service attacks on the target destination device.
13.	(Currently Amended) A computer system for chaining virtual network functions, the computer system comprising:
	a bus system;

	a processor connected to the bus system, wherein the processor executes the program instructions to:
	process a data packet received from a source client device using a network function of the computer system;  
	insert the data packet into a shared memory pool for processing via remote direct memory access by a remote computer system according to a network function of the remote computer system that corresponds to the network function of the computer system; [[and]]
	send the data packet to a target destination device via a network in response to the remote computer system marking the data packet as processed in the shared memory pool by the remote computer; and
	establish a ring buffer in the shared memory pool to share data between the computer and the remote computer via the remote direct memory access, wherein the remote computer polls the ring buffer in the shared memory pool of the computer via the network using the remote direct memory access for the data packet processed by the network function of the computer.
14.	(Cancelled) 
15.	(Previously Presented) The computer system of claim 13, wherein the processor further executes the program instructions to:
	expose the shared memory pool to the remote direct memory access by the remote computer system in order to share processing state and metadata between the network function of the computer and the network function of the remote computer using the shared memory pool.
16.	(Currently Amended) A computer program product for chaining virtual network functions, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
	processing, by the computer, a data packet received from a source client device using a network function of the computer;  
inserting, by the computer, the data packet into a shared memory pool for processing via remote direct memory access by a remote computer according to a network function of the remote computer that corresponds to the network function of the computer; [[and]]
	sending, by the computer, the data packet to a target destination device via a network in response to the remote computer marking the data packet as processed in the shared memory pool by the remote computer; and
	establishing, by the computer, a ring buffer in the shared memory pool to share data between the computer and the remote computer via the remote direct memory access, wherein the remote computer polls the ring buffer in the shared memory pool of the computer via the network using the remote direct memory access for the data packet processed by the network function of the computer.
17.	(Previously Presented) The computer program product of claim 16 further comprising:
	allocating, by the computer, space in memory of the computer for the shared memory pool.
18.	(Previously Presented) The computer program product of claim 16 further comprising:
	exposing, by the computer, the shared memory pool to the remote direct memory access by the remote computer in order to share processing state and metadata between the network function of the computer and the network function of the remote computer using the shared memory pool.
19-20.	(Cancelled) 

Reasons for Allowance
Claims 1, 13 and 16 are allowable, because the closest arts, Russell (U. S. Pub. No. 2003/0069939 A1), RAMASUBRAMANIAN et al. (hereinafter referred to as Rama) (U. S. Pub. No. 2016/0378530 A1), and Raney (U. S. Pub. No. 2016/0380848 A1) fail to disclose or render the elements or limitations in independent claims 1, 13 and 11 obvious, including, processing a data packet received from a source client device using a network function of the computer, inserting the data packet into a shared memory pool for processing via remote direct memory access by a remote computer according to a network function of the remote computer, sending the data packet to a destination device via a network in response to the remote computer marking the data packet as already processed in the shared memory pool by the remote computer, establishing a ring buffer in the shared memory pool to share data between the computer and the remote computer via the remote direct memory access, wherein the remote computer polls the ring buffer in the shared memory pool via the network using the remote direct memory access for the data packet processed by the network function, etc.
The novelty of the claimed invention is based on facts, such as, inserting the data packet into shared memory pool and processed by the remote computer via remote direct memory access according to the network function of the remote computer before the packet are sent to target destination device, and establishing a ring buffer in the shared memory pool, that is polled by the remote computer via the network using the remote direct memory access for the data packet processed by the network function of the computer, etc.

Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Perkins (U. S. Pub. No. 2011/0182290 A1) teaches method and apparatus for performing network address translation. Connor et al. (U. S. Pub. No. 2016/0182684A1) teaches parallel processing of service functions in service function chains. Hearn et al. (U. S. Pub. No. 2017/0090987A1) teaches Real-time local and global datacenter network optimizations based on platform telemetry data.
Dependent claims 2-3, 6-12, 15 and 17-18 depend on now allowed independent claims 1. 13 and 16, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on October 18, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







John Fan
/J. F. /
Examiner, Art Unit 2454
08/05/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        8/6/2021